Exhibit 10.11
  
AMENDED AND RESTATED SUBORDINATION AND INTERCREDITOR AGREEMENT
 
THIS SUBORDINATION AND INTERCREDITOR AGREEMENT (this “Agreement”) is entered
into as of this 1st day of January, 2015, by and among TAPIA HOLDINGS, LLC, a
Delaware limited liability company (“Tapia”), Hawker Energy, Inc., a Nevada
corporation (“Hawker” and together with Tapia the “Subordinated Obligee”), TEG
OIL & GAS U.S.A., INC., a Colorado corporation (“TEG”), SEFTON RESOURCES, INC.,
a British Virgin Islands corporation (“Parent”), TEG MIDCONTINENT, INC., a
Colorado corporation (“TEGMC”, and, together with Parent and TEG, “Borrowers”)
and BANK OF THE WEST, a California corporation (“BOTW”), or such then present
holder or holders of the Senior Loan (as hereinafter defined) as may from time
to time exist (collectively with BOTW, the “Senior Lenders”).
 
RECITALS
 
A.            Borrowers and the Senior Lenders have entered into an Amended and
Restated Credit Agreement dated as of October 21, 2008 (as amended and hereafter
as the same may be amended, supplemented or otherwise modified from time to
time, the “Senior Loan Agreement”) and a Forbearance Agreement  made as of April
30, 2014 which has been amended on several occasions the most recent being a
Fifth Amendment to Forbearance Agreement (“Fifth Amendment”) executed
concurrently with this Agreement and effective January 1, 2015(collectively with
all amendments the “Forbearance Agreement”) pursuant to which, among other
things, Senior Lenders have agreed, subject to the terms and conditions set
forth in the Senior Loan Agreement, to make certain loans and financial
accommodations to Borrowers and the other Loan Parties. All of Borrowers’
obligations to the Senior Lenders under the Senior Loan Agreement and the other
Senior Loan Documents (as hereinafter defined) are secured by liens on and
security interests in substantially all of the now existing and hereafter
acquired real and personal property of Borrowers (all collateral, real and
personal, now or hereafter encumbered by the lien of any Senior Loan Document is
herein referred to collectively as the “Collateral”). Borrowers and any other
Obligated Person (as defined in the Senior Loan Agreement) may each be referred
to herein as a “Loan Party” and collectively as “Loan Parties”. All other
capitalized terms used but not defined herein shall have the meanings set forth
in the Senior Loan Agreement.
 
B.            TEG and Tapia previously entered into that certain Secured
Subordinated Note in the original principal amount of $1,500,000 which as
amended is due December 29, 2014 (the “Subordinated Note”), As of January 1,
2015, TEG owes Tapia  under the Subordinated Note principal of $1,487,352.69,
together with interest, fees and costs thereon..
 
C.             The Forbearance Agreement as previously amended by a Fourth
Amendment to Forbearance Agreement dated November 20, 2014 required Payment in
Full of all amounts owed under the Senior Loan Documents by December 1,
2014.  It was contemplated that Hawker would seek and obtain financing for its
acquisition of the TEG assets by that date with the assistance of third party
financing.
 
 
 

--------------------------------------------------------------------------------

 
 
D.            Borrowers and Hawker subsequently advised BOTW that due in part to
the dramatic drop in oil prices worldwide that they did not have the funds
necessary to make the Payment in Full due December 1, 2014 and/or the funds
needed to comply with their obligations under the Fourth Amendment and that TEG
did not have sufficient operating funds to continue its operations for more than
a few weeks.
 
E.             Hawker has advised BOTW that it is willing to advance further
funds to TEG for operating capital under certain conditions some of which are
set forth in the Fifth Amendment, that its subsidiary Tapia would be assigning
the Subordinated Note to Hawker, and that subject to receipt of requisite
approvals Sefton would assign 100% of the shares of TEG to Hawker and failing to
receive such approvals could foreclose upon a pledge by Sefton of TEG’s shares
to secure a Limited Recourse Guaranty that such approvals would be received.
Sefton and Hawker have advised BOTW that after assignment of the Secured
Subordinated Note by Tapia to Hawker, the stated principal amount of the Secured
Subordinated Note will be increased to $2,100,000.00 with a stated maturity date
of December 31, 2015.
 
F.             The Senior Lenders have required the execution and delivery of
this Agreement by the Subordinated Obligee and Borrowers as a condition to the
execution of the Fifth Amendment in order to reaffirm and further set forth the
relative rights and priorities of the Senior Lenders and the Subordinated
Obligee under the Senior Loan Documents and the Subordinated Note Documents (as
hereinafter defined) during the extended Forbearance Period as provided in the
Fifth Amendment.
 
AGREEMENT
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which hereby are acknowledged, the parties hereto hereby covenant and agree
as follows:
 
1.             Definitions. In addition to the terms defined elsewhere in this
Agreement or in the recitals hereto, the following terms shall have the
following meanings in this Agreement:
 
“Bankruptcy Code” means Title 11 of the United States Code, as amended from time
to time, and any successor statute and all rules and regulations promulgated
thereunder.
 
“Business Day” means any day on which commercial banks are open for commercial
banking business in New York, New York and San Francisco, California.
 
“Distribution” means, with respect to any indebtedness, (a) any payment or
distribution by any Person of cash, securities or other property, by set-off or
otherwise, on account, or as a payment or reduction of such indebtedness or
obligation, including, without limitation, at maturity of such indebtedness or
obligation or (b) any redemption, purchase or other acquisition of such
indebtedness or obligation by any Person.
 
 
-2-

--------------------------------------------------------------------------------

 
 
“Enforcement Action” means to (a) take from or for the account of any Loan Party
or any guarantor of the Subordinated Obligations, by set-off or in any other
manner, the whole or any part of any moneys which may now or hereafter be owing
by any Loan Party or any such guarantor with respect to the Subordinated
Obligations; (b) sue for payment of, or to initiate or participate with others
in any suit, action or proceeding against any Loan Party or any such guarantor
to (i) enforce payment of or to collect the whole or any part of the
Subordinated Obligations (which shall include, for the avoidance of doubt, any
demand or collection of payment at maturity), or (ii) commence judicial
enforcement of any of the rights and remedies under the Subordinated Note
Documents or applicable law with respect to the Subordinated Obligations; (c)
accelerate the Subordinated Obligations; (d) exercise any put option or to cause
any Loan Party or any such guarantor to honor any redemption or mandatory
prepayment obligation under any Subordinated Note Document; (e) notify account
debtors or directly collect accounts receivable or other payment rights of any
Loan Party or any such guarantor; or (f) take any action under the provisions of
any state or federal law, including, without limitation, the Uniform Commercial
Code, or under any contract or agreement, to enforce, foreclose upon, take
possession of or sell any property or assets of any Loan Party or any such
guarantor including the Collateral.
 
“Paid in Full” or “Payment in Full” means, with respect to the Senior Loans, the
full and indefeasible payment in cash and satisfaction in full of all of the
obligations under the Senior Loan Documents (other than inchoate indemnity
obligations for which a claim has not yet been made in writing and any other
obligations which, by their terms, are to survive the termination of the Senior
Loan Documents), and the termination of all obligations of BOTW and Senior
Lenders under the Senior Loan Documents (including, without limitation, any
commitment to lend), and the termination of the Senior Loan Documents.
 
 “Person” means any natural person, corporation, general or limited partnership,
limited liability company, firm, trust, association, government, governmental
agency or other entity, whether acting in an individual, fiduciary or other
capacity.
 
“Proceeding” means any voluntary or involuntary insolvency, bankruptcy,
receivership, custodianship, liquidation, dissolution, reorganization,
assignment for the benefit of creditors, appointment of a custodian, receiver,
trustee or other officer with similar powers or any other proceeding for the
liquidation, dissolution or other winding up of a Person.
 
“Senior Loan(s)” means all obligations, liabilities and indebtedness of every
nature of any Loan Party from time to time owed to the Senior Lenders under the
Senior Loan Documents, whether now existing or hereafter created, including,
without limitation, the principal amount of all debts, claims and indebtedness,
accrued and unpaid interest and all fees, costs and expenses, whether primary,
secondary, direct, contingent, fixed or otherwise, heretofore, now and from time
to time hereafter owing, due or payable, whether before or after the filing of a
Proceeding under the Bankruptcy Code, together with (a) any amendments,
modifications, renewals or extensions thereof, and (b) any interest accruing
thereon after the commencement of a Proceeding, without regard to whether or not
such interest is an allowed claim.
 
 
-3-

--------------------------------------------------------------------------------

 
 
“Senior Loan Documents” means the promissory note or other instruments
evidencing the Senior Loan or the obligation to pay the Senior Loan, any
guaranty with respect to the Senior Loan, any security agreement or other
collateral document securing the Senior Loan (including, without limitation, the
Senior Loan Agreement) and all other documents, agreements and instruments now
existing or hereafter entered into evidencing or pertaining to all or any
portion of the Senior Loan including but not limited to those documents and
agreements identified in the Forbearance Agreement and those documents and
exhibits attached as exhibits and referenced in that certain lawsuit now pending
in the Superior Court for the County of Ventura between BOTW and Borrowers Case
Number 56-2014-00451934-CU-BC-VTA (the “Action”).
 
 “Subordinated Note Documents” means the Subordinated Notes and any other
agreement, promissory note or other instrument evidencing the Subordinated
Obligations or the obligation to pay the Subordinated Obligations, any guaranty
or security agreement with respect to the Subordinated Obligation and all other
documents, agreements and instruments now existing or hereafter entered into
evidencing or pertaining to all or any portion of the Subordinated Obligations,
including, without limitation, the Subordinated Notes.
 
“Subordinated Obligations” means all obligations, liabilities and indebtedness
of every nature of any Loan Party from time to time owed to the Subordinated
Obligee or any of its affiliates, whether now existing or hereafter created,
including, without limitation, all amounts owned under the Secured Subordinated
Note as it may be amended or replaced from time to time, the principal amount of
all debts, claims (including, without limitation, indemnification rights arising
in Subordinated Obligee’s capacity as a shareholder, officer, director, member
and/or partner of any Loan Party and any right of the Subordinated Obligee to a
return of any capital contributed to any Loan Party) and indebtedness, accrued
and unpaid interest and all fees, costs and expenses, whether primary,
secondary, direct, contingent, fixed or otherwise, heretofore, now and from time
to time hereafter owing, due or payable, whether before or after the filing of a
Proceeding under the Bankruptcy Code together with any amendments,
modifications, renewals or extensions thereof.
 
2.             Subordination.
 
2.1.           Subordination of Subordinated Obligations to Senior Loans. Each
Loan Party covenants and agrees, and the Subordinated Obligee likewise covenants
and agrees, notwithstanding anything to the contrary contained in any of the
Subordinated Note Documents, including but not limited to a Pledge Agreement
between Sefton and Hawker executed on or about January 12, 2015 (“Pledge
Agreement”) securing a Limited Recourse Guaranty from Sefton to Hawker securing
the transfer of TEG stock to Hawker, that the payment of any and all of the
Subordinated Obligations shall be subordinate and subject in right and time of
payment, to the extent and in the manner hereinafter set forth, to the Payment
in Full of all Senior Loans. Each holder of the Senior Loans, whether now
outstanding or hereafter created, incurred, assumed or guaranteed, shall be
deemed to have acquired the Senior Loans in reliance upon the provisions
contained in this Agreement. Until the date that the Senior Loan has been Paid
in Full, TEG shall not make and the Subordinated Obligee shall not accept any
Distribution, whether in cash, securities or other property, on account of any
Subordinated Obligations. In addition, each Loan Party and the Subordinated
Obligee acknowledges and agrees that the Senior Loans constitute “Superior
Indebtedness” under and as such terms are used in the Subordinated Note
Documents.
 
2.2.           Intentionally Deleted.
 
 
-4-

--------------------------------------------------------------------------------

 
 
2.3.           Subordinated Obligation Standstill. Until the Senior Loans are
Paid in Full, the Subordinated Obligee shall not, without the prior written
consent of BOTW, take any Enforcement Action with respect to the Subordinated
Obligations. Notwithstanding the foregoing, the parties have expressly agreed
that any exercise by Hawker of its pledge of TEG shares pursuant to a Limited
Recourse Guaranty from Sefton and the Pledge Agreement is not an Enforcement
Action as defined herein provided that Hawker acquires the TEG shares and such
exercise of Hawker’s secured rights does not amend, modify or otherwise alter or
affect the complete subordination of the rights of Subordinated Obligee to the
Senior Lenders’ senior priority rights in the Collateral as provided in the
Senior Loan Documents, the Forbearance Agreement and this Agreement.
 
2.4.           Incorrect Payments. If any Distribution on account of the
Subordinated Obligations not permitted to be made by any Loan Party or accepted
by the Subordinated Obligee under this Agreement is made and received by the
Subordinated Obligee, such Distribution shall not be commingled with any of the
assets of the Subordinated Obligee, shall be held in trust by the Subordinated
Obligee for the benefit of Senior Lenders and shall be promptly paid over to the
Senior Lenders for application in accordance with the Senior Loan Documents to
the payment of the Senior Loans then remaining unpaid, until the Senior Loans
are Paid in Full.
 
2.5.           Subordination of Liens and Security Interests; Agreement Not to
Contest; Agreement to Release any Liens. Until the Senior Loans have been Paid
in Full, all liens and security interests of the Subordinated Obligee in the
Collateral, if any, shall be and hereby are subordinated for all purposes and in
all respects to the liens and security interests of the Senior Lenders in the
Collateral, regardless of the time, manner or order of perfection of any such
liens and security interests and regardless of any failure, whether intervening
or continuing, of the Senior Lenders’ liens and security interests to be
perfected. The Subordinated Obligee agrees that it will not at any time contest
the validity, perfection, priority or enforceability of the Senior Loans, the
Senior Loan Documents, or the liens and security interests of Senior Lenders in
the Collateral securing the Senior Loans.
 
2.6.           Application of Proceeds from Sale or other Disposition of the
Collateral. In the event of any sale, transfer or other disposition (including a
casualty loss or taking through eminent domain) of the Collateral, which may
occur only subject to the prior written agreement of Senior Lenders, the
proceeds resulting therefrom (including insurance proceeds) shall be applied in
accordance with the terms of the Senior Loan Documents or as otherwise consented
to by Senior Lenders until after the Senior Loans are Paid in Full.
 
2.7.           Sale, Transfer or other Disposition of Subordinated Obligation.
 
 
-5-

--------------------------------------------------------------------------------

 
 
(a)           Except as expressly provided in the Fifth Amendment, the
Subordinated Obligee shall not sell, assign, pledge, dispose of or otherwise
transfer all or any portion of the Subordinated Obligation or any Subordinated
Note Document or the TEG shares of stock, unless, prior to the consummation of
any such action, the transferee thereof or holder of such security interest or
participation shall execute and deliver to the Senior Lenders a joinder to this
Agreement in the form of Annex I hereto or an agreement substantially identical
to this Agreement, providing for the continued subordination of the Subordinated
Obligations to the Senior Loans as provided herein, Senior Lenders consent to
any transfer of ownership of TEG,  and for the continued effectiveness of all of
the rights of the Senior Lenders arising under this Agreement and the Senior
Loan Documents.
 
(b)           Notwithstanding the failure of any transferee to execute or
deliver a joinder or agreement substantially identical to this Agreement, the
subordination effected hereby shall survive any sale, assignment, pledge,
disposition or other transfer of all or any portion of the Subordinated
Obligations or TEG stock, and the terms of this Agreement shall be binding upon
the successors and assigns of the Subordinated Obligee, as provided in Section
11.
 
2.8.           No Disposition of Collateral.
 
Until such time as the Senior Loans are Paid in Full, except as otherwise
expressly provided in the Fifth Amendment, the Subordinated Obligee will not
consent to or take any steps to further encumber, sell, move, transfer or
otherwise encumber the Collateral or exercise any of its rights as Subordinated
Obligee.
 
2.9.           Liquidation, Dissolution, Bankruptcy. In the event of any
Proceeding involving Sefton and/or TEG:
 
(a)           The parties expressly acknowledge the enforceability of this
Agreement in an insolvency proceeding to the same extent that this Agreement is
enforceable under applicable nonbankruptcy law as is provided in Section 510(a)
of the Bankruptcy Code.  Further, this Agreement shall be effective before,
during and after the commencement of a Proceeding.
 
(b)           Any Distribution, whether in cash, securities or other property
which would otherwise, but for the terms hereof, be payable or deliverable in
respect of the Subordinated Obligations shall be paid or delivered directly to
BOTW or Senior Lenders (to be held and/or applied by BOTW or Senior Lenders in
accordance with the terms of the Senior Loan Documents) until after the Senior
Loans are Paid in Full. The Subordinated Obligee irrevocably authorizes,
empowers and directs any debtor, debtor in possession, receiver, trustee,
liquidator, custodian, conservator or other Person having authority, to pay or
otherwise deliver all such Distributions to BOTW or Senior Lenders. The
Subordinated Obligee also irrevocably authorizes and empowers BOTW or Senior
Lenders, in the name of the Subordinated Obligee, to demand, sue for, collect
and receive any and all such Distributions.
 
(c)           The Subordinated Obligee agrees that  Senior Lenders may consent
to the use of cash collateral or provide financing to any Loan Party on such
terms and conditions and in such amounts as Senior Lenders, in its sole
discretion, may decide and, in connection therewith, any Loan Party may grant
to  Senior Lenders for the benefit of Senior Lenders’ liens and security
interests upon all of the property of any Loan Party, which liens and security
interests (i) shall secure payment of the Senior Loans (whether such Senior
Loans arose prior to the commencement of any Proceeding or at any time
thereafter) and all other financing provided by Senior Lenders during the
Proceeding, and (ii) shall be superior in priority to the liens and security
interests, if any, in favor of the Subordinated Obligee on the property of any
Loan Party. The Subordinated Obligee shall not, directly or indirectly, assert
or support the assertion of, and hereby waives any right that it may assert or
support the assertion of any claim under Section 506(c) or “equities of the
case” exception of Section 552(b) of the Bankruptcy Code as against Senior
Lenders or any of the Collateral.
 
 
-6-

--------------------------------------------------------------------------------

 
 
(d)           The Subordinated Obligee agrees that it will not provide, or offer
to provide any debtor in possession financing to Borrowers without the prior
written consent of Senior Lenders unless the debtor in possession is expressly
junior in all respects to the Senior Loan.  The Subordinated Obligee agrees not
to assert any right it may have to “adequate protection” of the Subordinated
Obligee’s interest in any Collateral in any Proceeding and agrees that it will
not seek to have the automatic stay lifted with respect to any Collateral
without the prior written consent of Senior Lenders. The Subordinated Obligee
waives any claim it may now or hereafter have arising out of Senior Lenders’
election, in any Proceeding instituted under the Bankruptcy Code, of the
application of Section 1111(b)(2) of the Bankruptcy Code, and/or any borrowing
or grant of a security interest under Section 364 of the Bankruptcy Code by TEG,
as debtor in possession. The Subordinated Obligee further agrees that it will
not seek to participate or participate on any creditor’s committee without
Senior Lenders’ prior written consent, and waives any right it may now or
hereafter may have to object to a motion for relief from stay by Senior Lenders
or to the sale or other disposition of the Collateral.
 
(e)           Notwithstanding anything contained herein to the contrary, the
Subordinated Obligee may file proofs of claim against the Borrower in any
Proceeding involving TEG so long as Subordinated Obligee does not contest the
priority right to payment of the Senior Loans to any amounts owed in
satisfaction of such approved claims. The Subordinated Obligee agrees to
execute, verify, deliver and file any proofs of claim in respect of the
Subordinated Obligations requested by Senior Lenders in connection with any such
Proceeding and hereby irrevocably authorizes, empowers and appoints Senior
Lenders its agent and attorney-in-fact to (i) execute, verify, deliver and file
such proofs of claim upon the failure of the Subordinated Obligee promptly to do
so prior to thirty (30) days before the expiration of the time to file any such
proof of claim, and (ii) vote such claim in any such Proceeding upon the failure
of the Subordinated Obligee to do so prior to fifteen (15) days before the
expiration of the time to vote any such claim; provided, however, that Senior
Lenders shall have no obligation to execute, verify, deliver, file and/or vote
any such proof of claim. In the event that Senior Lenders votes any claim in
accordance with the authority granted hereby, the Subordinated Obligee shall not
be entitled to change or withdraw such vote. The Subordinated Obligee hereby
assigns to Senior Lenders or its nominee (and will, upon request of Senior
Lenders, reconfirm in writing the assignment to Senior Lenders or its nominee
of) all rights of the Subordinated Obligee under such claims.
 
(f)           The Senior Loans shall continue to be treated as the Senior Loans
and the provisions of this Agreement shall continue to govern the relative
rights and priorities of Senior Lenders and the Subordinated Obligee even if all
or part of the Senior Loans or the security interests securing the Senior Loans
are subordinated, set aside, avoided, invalidated or disallowed in connection
with any such Proceeding, and this Agreement shall be reinstated if at any time
any payment of any of the Senior Loans is rescinded or must otherwise be
returned by any holder of the Senior Loans or any representative of such holder.
 
 
-7-

--------------------------------------------------------------------------------

 
 
3.             Modifications.
 
3.1.           Modifications to Senior Loan Documents. The Senior Lenders may at
any time and from time to time without the consent of or notice to the
Subordinated Obligee, without incurring liability to the Subordinated Obligee
and without impairing or releasing the obligations of the Subordinated Obligee
under this Agreement, change the manner or place of payment or extend the time
of payment of or renew or alter any of the terms of the Senior Loans, or amend
in any manner any agreement, note, guaranty or other instrument evidencing or
securing or otherwise relating to the Senior Loans; provided, however, that no
such modification may increase the aggregate principal amount of the Senior
Loans or commitments therefor to an amount in excess of the amount owing on the
date of this Agreement without the written consent of the Subordinated Obligee.
 
3.2.           Modifications to Subordinated Note Documents. Until the Senior
Loans have been Paid in Full, and notwithstanding anything to the contrary
contained in the Subordinated Note Documents, the Subordinated Obligee shall
not, without the prior written consent of Senior Lenders, agree to any
amendment, modification or supplement to the Subordinated Note Documents or the
payment of the Subordinated Obligations that is adverse to the interests of the
Borrowers or Senior Lenders, including, without limitation, any amendment,
modification or supplement which would(A) increase the principal amount of the
Subordinated Obligations (except as a result of the addition to principal of
accrued interest), (B) increase the interest rate applicable to the Subordinated
Obligations in effect on the date hereof, except in connection with the
imposition of a default rate of interest in accordance with the terms of the
Subordinated Note Documents as in effect on the date hereof, (C) change (to
earlier dates) any dates upon which payments of principal or interest are due
thereon, (D) modify any event of default (other than to eliminate any such event
of default or increase any grace period related thereto), or add any event of
default, (E) modify or add any new financial maintenance, negative or
affirmative covenant, (F) modify the prepayment or redemption provisions of the
Subordinated Obligations or any Subordinated Note Documents or add any mandatory
prepayments or redemptions thereto, (G) subordinate any Subordinated Obligations
to any other indebtedness or obligation or (H) obtain any guaranties or credit
support from any Person other than the Loan Parties unless a corresponding
guaranty or credit support is offered to the Senior Lenders. Nothing herein
shall be construed to imply BOTW’s or the Senior Lenders’ consent to the making
of any other loans or other advances by the Subordinated Obligee (other than the
Subordinated Obligations made pursuant to the Subordinated Note Documents).
 
4.             Waiver of Certain Rights by Subordinated Obligee.
 
4.1.           Marshaling. The Subordinated Obligee hereby waives any rights it
may have under applicable law to assert the doctrine of marshaling or to
otherwise require BOTW or the Senior Lenders to marshal any property of any Loan
Party or any guarantor of the Senior Loans for the benefit of the Subordinated
Obligee.
 
4.2.           Rights Relating to BOTW’s Actions with respect to the Collateral.
The Subordinated Obligee hereby waives, to the extent permitted by applicable
law, any rights which it may have to enjoin or otherwise obtain a judicial or
administrative order preventing BOTW or Senior Lenders from taking, or
refraining from taking, any action with respect to all or any part of the
Collateral. Without limitation of the foregoing, the Subordinated Obligee hereby
agrees (a) that it has no right to direct or object to the manner in which BOTW
or Senior Lenders enforces its rights and remedies with respect to, or applies
the proceeds of, the Collateral resulting from the exercise by BOTW or Senior
Lenders of rights and remedies under the Senior Loan Documents to the Senior
Loans, and (b) that BOTW or Senior Lenders has not assumed any obligation to act
as the agent for the Subordinated Obligee with respect to the Collateral.
 
 
-8-

--------------------------------------------------------------------------------

 
 
4.3.           Rights Relating to Disclosures. The Subordinated Obligee hereby
agrees that the Senior Lenders have not assumed any obligation or duty to
disclose information regarding any Loan Party or the Senior Loans to the
Subordinated Obligee, and the Senior Lenders shall have no special or fiduciary
relationship to the Subordinated Obligee. The Subordinated Obligee hereby fully
waives and releases Senior Lenders from any affirmative disclosures which may be
required of Senior Lenders under applicable law.
 
5.           Senior Lenders’ Remedies. Subordinated Obligee acknowledges, agrees
and affirms that in the event of a beach of the obligations of the Borrowers and
Hawker under the Fifth Amendment BOTW or Senior Lenders may immediately and
without further opportunity to cure seek  the appointment of a Receiver and/or
the continued prosecution of the pending Action in accordance with the
provisions of the Forbearance Agreement, prior to the Senior Lenders exercising
any other rights and remedies under the Senior Loan Agreement.
 
6.           Construction. The terms of this Agreement were negotiated among
business persons sophisticated in the area of business finance, and accordingly,
in construing the terms of this Agreement, no rule or law which would require
that this instrument be construed against the party who drafted this instrument
shall be given any force or effect.
 
7.           Modification of this Agreement. Any modification or waiver of any
provision of this Agreement, or any consent to any departure by any party from
the terms hereof, shall not be effective in any event unless the same is in
writing and signed by BOTW or Senior Lenders and the Subordinated Obligee, and
then such modification, waiver or consent shall be effective only in the
specific instance and for the specific purpose given. Any notice to or demand on
any party hereto in any event not specifically required hereunder shall not
entitle the party receiving such notice or demand to any other or further notice
or demand in the same, similar or other circumstances unless specifically
required hereunder. For the avoidance of doubt, Borrower’s signature shall not
be required to amend or otherwise modify this Agreement.
 
8.           Additional Subordinated Obligees; Further Assurances. To the extent
requested by BOTW or Senior Lenders, the Subordinated Obligee and any Loan Party
shall cause each shareholder, director, officer, member or partner in any Loan
Party to join in and execute this Agreement. Each party to this Agreement
promptly will execute and deliver such further instruments and agreements and do
such further acts and things as may be reasonably requested in writing by any
other party hereto that may be necessary or desirable in order to effect fully
the purposes of this Agreement.
 
9.           Continuing Agreement. This is a continuing agreement and will
remain in full force and effect until after all of the obligations under the
Senior Loan Documents have been Paid in Full. This Agreement will continue to be
effective or will be reinstated, as the case may be, if at any time payment of
all or any part of the Senior Loan Documents or the obligations thereunder is
rescinded or must otherwise be returned by BOTW and/or the Senior Lenders upon
insolvency, bankruptcy, or reorganization of any Loan Party or otherwise, all as
though such payment had not been made.
 
 
-9-

--------------------------------------------------------------------------------

 
 
10.           Notices. Any notice or other communication required or permitted
under this Agreement shall be in writing and personally delivered, mailed by
registered or certified mail (return receipt requested and postage prepaid),
sent by electronic mail (with a confirming copy sent by regular mail), or sent
by prepaid overnight courier service, and addressed to the relevant party at its
address set forth below, or at such other address as such party may, by written
notice, designate as its address for purposes of notice under this Agreement:
 
If to Senior Lenders, to BOTW at:
 
Bank of the West
Attention: Angie Coro, Vice President SAD Portfolio
300 South Grand
Los Angeles, CA 90071
Telephone: 213-972-0415
 
E-mail:angeles.coro@bankofthewest.com
 
With copy to:
 
Mark Williams, Esq.
Sherman & Howard, LLC
633 17th Street
Denver, CO 80202
Telephone: 303-299-8211
E-Mail: mwilliams@shermanhoward.com


And


Michael L. Wachtell, Esq.
Buchalter Nemer APC
1000 Wilshire Boulevard
Suite 1500
Los Angeles, CA 90017
Telephone: 213-891-5460
E-Mail: mwachtell@buchalter.com


 
If to Borrowers or any other Loan Party, at:
 
Sefton Resources, Inc.
2050 S. Oneida St., Suite 102
Denver, CO  80224
Attention: Kris Short
Telephone: 303.759.2700
E-mail: kshort@seftonresources.com
 
 
-10-

--------------------------------------------------------------------------------

 
 
With a copy to the Subordinated Obligee and its counsel
 
If to the Subordinated Obligee:
 
 Hawker Energy, Inc.326 S. Pacific Coast Highway, Suite 102
Redondo Beach, CA 90277
Attention: Darren Katic
Telephone: (310) 316-3623
E-mail: dkatic@hawkerenergyllc.com
 
With copy to:
 
Gregg Amber, Esq.
Rutan & Tucker, LLP
611 Anton Blvd., 14th Floor
Costa Mesa, CA 92626
Telephone: 714-641-3425
E-mail: gamber@rutan.com


 
If mailed, notice shall be deemed to be given five (5) days after being sent,
and if sent by personal delivery, electronic mail or prepaid courier, notice
shall be deemed to be given when delivered.
 
11.           Successors and Assigns. This Agreement shall inure to the benefit
of, and shall be binding upon, the respective successors and assigns of the
Senior Lenders, the Subordinated Obligee and the Loan Parties; provided,
however, that neither the Subordinated Obligee nor any Loan Party may assign
this Agreement or the Subordinated Note Documents in whole or in part without
the prior written consent of BOTW. The Senior Lenders may, from time to time,
without notice to the Subordinated Obligee, assign or transfer any or all of the
Senior Loans or any interest therein to any Person and, notwithstanding any such
assignment or transfer, or any subsequent assignment or transfer, the Senior
Loans shall, subject to the terms hereof, be and remain the Senior Loans for
purposes of this Agreement, and every permitted assignee or transferee of any of
the Senior Loans or of any interest therein shall, to the extent of the interest
of such permitted assignee or transferee in the Senior Loans, be entitled to
rely upon the subordination provided under this Agreement and shall be entitled
to enforce the terms and provisions hereof to the same extent as if such
assignee or transferee were initially a party hereto.
 
12.           No Waiver or Novation. No waiver shall be deemed to have been made
by any party to this Agreement of any of its rights under this Agreement unless
the same shall be in writing and duly signed by its duly authorized officers,
and each waiver, if any, shall be a waiver only with respect to the specific
instance involved and shall in no way impair the rights of any party to this
Agreement in any other respect at any time. No executory agreement shall be
effective to change, modify or to discharge, in whole or in part, this
Agreement, unless such executory agreement is in writing and duly signed by the
duly authorized officers of each party to this Agreement.
 
 
-11-

--------------------------------------------------------------------------------

 
 
13.           CONSENT TO JURISDICTION. EACH OF THE LOAN PARTIES AND THE
SUBORDINATED OBLIGEE HEREBY CONSENTS TO THE JURISDICTION OF THE COURT THEN
HANDLING THE ACTION OR SHOULD THAT ACTION NO LONGER BE PENDING, ANY STATE OR
FEDERAL COURT LOCATED WITHIN THE COUNTY OF VENTURA, STATE OF CALIFORNIA, AND
IRREVOCABLY AGREES THAT ALL ACTIONS OR PROCEEDINGS ARISING OUT OF OR RELATING TO
THIS AGREEMENT SHALL BE LITIGATED IN SUCH COURTS. BY EXECUTING AND DELIVERING
THIS AGREEMENT, EACH PARTY, FOR ITSELF, IN CONNECTION WITH ITS PROPERTIES AND ON
BEHALF OF THE RESPECTIVE PARTIES IT REPRESENTS, IRREVOCABLY (A) ACCEPTS
GENERALLY AND UNCONDITIONALLY THE JURISDICTION AND VENUE OF THE AFORESAID
COURTS; (B) WAIVES ANY DEFENSE OF FORUM NON CONVENIENS; (C) AGREES THAT SERVICE
OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH COURT MAY BE MADE BY
REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO THE APPLICABLE PARTY
AT ITS ADDRESS PROVIDED IN ACCORDANCE WITH SECTION 10; AND (D) AGREES THAT
SERVICE AS PROVIDED IN CLAUSE (C) ABOVE IS SUFFICIENT TO CONFER PERSONAL
JURISDICTION OVER THE APPLICABLE PARTY IN ANY SUCH PROCEEDING IN ANY SUCH COURT,
AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT.
 
14.           Miscellaneous.
 
14.1.           Conflict. In the event of any conflict between any term,
covenant or condition of this Agreement and any term, covenant or condition of
any of the Subordinated Note Documents, the provisions of this Agreement shall
control and govern.
 
14.2.           Headings. The paragraph headings used in this Agreement are for
convenience only and shall not affect the interpretation of any of the
provisions hereof.
 
14.3.           Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, and all of which
together shall constitute one and the same instrument, but in making proof
hereof, it shall only be necessary to produce one such counterpart containing
signatures pages signed by each party.
 
14.4.           Severability. If any provision of this Agreement is deemed to be
invalid, illegal or unenforceable by reason of the operation of any law or by
reason of the interpretation placed thereon by any court or governmental
authority, the validity, legality and enforceability of the remaining provisions
of this Agreement shall not in any way be affected or impaired thereby, and the
affected provision shall be modified to the minimum extent permitted by law so
as most fully to achieve the intention of this Agreement.
 
14.5.           Governing Law. THIS AGREEMENT SHALL BE A CONTRACT MADE UNDER AND
GOVERNED BY THE INTERNAL LAWS OF THE STATE OF CALIFORNIA APPLICABLE TO CONTRACTS
MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE, WITHOUT REGARD TO CONFLICT
OF LAWS PRINCIPLES.
 
 
-12-

--------------------------------------------------------------------------------

 
 
14.6.           Relative Rights. This Agreement shall define the relative rights
of the Senior Lenders and the Subordinated Obligee. Nothing in this Agreement
shall (a) impair, as between the Loan Parties and the Senior Lenders, the
obligation of the Loan Parties with respect to the payment of the Senior Loans
and the Subordinated Obligations in accordance with their respective terms, or
(b) affect the relative rights of the Senior Lenders or the Subordinated Obligee
with respect to any other creditors of the Loan Parties.
 
14.7.           Subrogation. Subject to the Payment in Full of all Senior Loans,
the Subordinated Obligee shall be subrogated to the rights of BOTW and/or Senior
Lenders to receive Distributions with respect to the Senior Loans until the
Subordinated Obligations are paid in full. The Subordinated Obligee agrees that
if all or any part of a payment made with respect to the Senior Debt is
recovered from the holders of the Senior Loans in a Proceeding or otherwise, any
Distribution received by the Subordinated Obligee with respect to the
Subordinated Obligations at any time after the date on which the Subordinated
Obligee is notified by BOTW or Senior Lenders that such payment has been
recovered, whether pursuant to the right of subrogation provided for in this
Agreement or otherwise, shall be deemed to have been received by the
Subordinated Obligee in trust as property of BOTW and/or the Senior Lenders and
the Subordinated Obligee shall promptly upon receipt of such notice by the
Subordinated Obligee deliver the same to BOTW for the benefit of the Senior
Lenders for application to the Senior Loans until the Senior Loans are Paid in
Full. A Distribution made pursuant to this Agreement to BOTW or the Senior
Lenders which otherwise would have been made to a Subordinated Obligee is not,
as between the Borrowers and the Subordinated Obligee, a payment by the
Borrowers to or on account of the Senior Loans.
 
14.8.           Entire Agreement. This Agreement (including the documents and
instruments referred to herein) constitutes the entire agreement and supersedes
all other prior agreements and understandings, both written and oral, among the
parties with respect to the subject matter hereof.
 


 


 
[SIGNATURES APPEAR ON FOLLOWING PAGE]
 
 
-13-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, intending to be legally bound, and intending that this
Agreement constitute an instrument executed and delivered under seal, the
parties have caused this Agreement to be executed under seal as of the date
first written above.
 
 

  SENIOR LENDER:             BANK OF THE WEST            
By:
               /s/ Dennis Boesen  
    Name:                Dennis Boesen     Title:                Vice President 
 

 
 
 

  BORROWERS:             TEG OIL & GAS U.S.A, INC.            
By:
               /s/ Thomas Milne     Name:                Thomas Milne     Title:
               Director  

 

 
SEFTON RESOURCES, INC.
           
By:
               /s/ Thomas Milne     Name:                Thomas Milne     Title:
               Director  

 

  TEG MIDCONTINENT, INC.            
By:
               /s/ Thomas Milne     Name:                Thomas Milne     Title:
               Director             [Signatures continue on following page]  

 
 
 

--------------------------------------------------------------------------------

 
 

 
SUBORDINATED OBLIGEE:
         
TAPIA HOLDINGS, LLC
         
By:
               /s/ Darren Katic     Name:                Darren Katic     
Title:                President  

 
 
 

 
HAWKER ENERGY, INC.
         
By:
               /s/ Darren Katic     Name:                Darren Katic     Title:
               President  

 
 
 

--------------------------------------------------------------------------------